
	
		II
		110th CONGRESS
		1st Session
		S. 871
		IN THE SENATE OF THE UNITED STATES
		
			March 14, 2007
			Mr. Lieberman (for
			 himself, Mr. Bunning,
			 Mrs. Lincoln, Ms. Snowe, Mr.
			 Kerry, Ms. Collins, and
			 Mr. Warner) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To establish and provide for the treatment of Individual
		  Development Accounts, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Savings for Working Families Act of
			 2007.
		2.PurposesThe purposes of this Act are to provide for
			 the establishment of individual development account programs that will—
			(1)provide
			 individuals and families with limited means an opportunity to accumulate assets
			 and to enter the financial mainstream,
			(2)promote
			 education, homeownership, and the development of small businesses,
			(3)stabilize
			 families and build communities, and
			(4)support continued
			 United States economic expansion.
			3.DefinitionsAs used in this Act:
			(1)Eligible
			 individual
				(A)In
			 generalThe term eligible individual means, with
			 respect to any taxable year, an individual who—
					(i)has
			 attained the age of 18 but not the age of 61 as of the last day of such taxable
			 year,
					(ii)is
			 a citizen or lawful permanent resident (within the meaning of section
			 7701(b)(6) of the Internal Revenue Code of 1986) of the United States as of the
			 last day of such taxable year,
					(iii)was not a
			 student (as defined in section 151(c)(4) of such Code) for the immediately
			 preceding taxable year,
					(iv)is
			 not an individual with respect to whom a deduction under section 151 of such
			 Code is allowable to another taxpayer for a taxable year of the other taxpayer
			 ending during the immediately preceding taxable year of the individual,
					(v)is
			 not a taxpayer described in subsection (c), (d), or (e) of section 6402 of such
			 Code for the immediately preceding taxable year,
					(vi)is
			 not a taxpayer described in section 1(d) of such Code for the immediately
			 preceding taxable year, and
					(vii)is a taxpayer
			 the modified adjusted gross income of whom for the immediately preceding
			 taxable year does not exceed—
						(I)$20,000, in the
			 case of a taxpayer described in section 1(c) of such Code,
						(II)$30,000, in the
			 case of a taxpayer described in section 1(b) of such Code, and
						(III)$40,000, in the
			 case of a taxpayer described in section 1(a) of such Code.
						(B)Inflation
			 adjustment
					(i)In
			 generalIn the case of any taxable year beginning after 2008,
			 each dollar amount referred to in subparagraph (A)(vii) shall be increased by
			 an amount equal to—
						(I)such dollar
			 amount, multiplied by
						(II)the
			 cost-of-living adjustment determined under section (1)(f)(3) of the Internal
			 Revenue Code of 1986 for the calendar year in which the taxable year begins, by
			 substituting 2007 for 1992.
						(ii)RoundingIf
			 any amount as adjusted under clause (i) is not a multiple of $50, such amount
			 shall be rounded to the nearest multiple of $50.
					(C)Modified
			 adjusted gross incomeFor purposes of subparagraph (A)(v), the
			 term modified adjusted gross income means adjusted gross
			 income—
					(i)determined
			 without regard to sections 86, 893, 911, 931, and 933 of the Internal Revenue
			 Code of 1986, and
					(ii)increased by the
			 amount of interest received or accrued by the taxpayer during the taxable year
			 which is exempt from tax.
					(2)Individual
			 Development AccountThe term Individual Development
			 Account means an account established for an eligible individual as part
			 of a qualified individual development account program, but only if the written
			 governing instrument creating the account meets the following
			 requirements:
				(A)The owner of the
			 account is the individual for whom the account was established.
				(B)No contribution
			 will be accepted unless it is in cash, and, except in the case of any qualified
			 rollover, contributions will not be accepted for the taxable year in excess of
			 $1,500 on behalf of any individual.
				(C)The trustee of
			 the account is a qualified financial institution.
				(D)The assets of the
			 account will not be commingled with other property except in a common trust
			 fund or common investment fund.
				(E)Except as
			 provided in section 7(b), any amount in the account may be paid out only for
			 the purpose of paying the qualified expenses of the account owner.
				(3)Parallel
			 AccountThe term parallel account means a separate,
			 parallel individual or pooled account for all matching funds and earnings
			 dedicated to an Individual Development Account owner as part of a qualified
			 individual development account program, the trustee of which is a qualified
			 financial institution.
			(4)Qualified
			 financial institution
				(A)In
			 generalThe term qualified financial institution
			 means any person authorized to be a trustee of any individual retirement
			 account under section 408(a)(2) of the Internal Revenue Code of 1986.
				(B)Rule of
			 construction
					(i)In
			 generalNothing in this paragraph shall be construed as
			 preventing a person described in subparagraph (A) from collaborating with 1 or
			 more qualified nonprofit organizations or Indian tribes to carry out an
			 individual development account program established under section 4.
					(ii)Qualified
			 nonprofit organizationThe term qualified nonprofit
			 organization means—
						(I)any organization
			 described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt
			 from taxation under section 501(a) of such Code,
						(II)any community
			 development financial institution certified by the Community Development
			 Financial Institution Fund,
						(III)any credit
			 union chartered under Federal or State law, or
						(IV)any public
			 housing agency as defined in section 3(b)(6) of the United States Housing Act
			 of 1937 (42 U.S.C. 1437a(b)(6)).
						(iii)Indian
			 tribeThe term Indian tribe means any Indian tribe
			 as defined in section 4(12) of the Native American Housing Assistance and
			 Self-Determination Act of 1996 (25 U.S.C. 4103(12), and includes any tribally
			 designated housing entity (as defined in section 4(21) of such Act (25 U.S.C.
			 4103(21)), tribal subsidiary, subdivision, or other wholly owned tribal
			 entity.
					(5)Qualified
			 Individual Development Account programThe term qualified
			 individual development account program means a program established upon
			 approval of the Secretary under section 4 after December 31, 2007, under
			 which—
				(A)Individual
			 Development Accounts and parallel accounts are held in trust by a qualified
			 financial institution, and
				(B)additional
			 activities determined by the Secretary, in consultation with the Secretary of
			 Health and Human Services, as necessary to responsibly develop and administer
			 accounts, including recruiting, providing financial education and other
			 training to Account owners, and regular program monitoring, are carried out by
			 the qualified financial institution.
				(6)Qualified
			 expense distribution
				(A)In
			 generalThe term qualified expense distribution
			 means any amount paid (including through electronic payments) or distributed
			 out of an Individual Development Account or a parallel account established for
			 an eligible individual if such amount—
					(i)is
			 used exclusively to pay the qualified expenses of the Individual Development
			 Account owner or such owner’s spouse or dependents,
					(ii)is
			 paid by the qualified financial institution—
						(I)except as
			 otherwise provided in this clause, directly to the unrelated third party to
			 whom the amount is due,
						(II)in the case of
			 any qualified rollover, directly to another Individual Development Account and
			 parallel account, or
						(III)in the case of
			 a qualified final distribution, directly to the spouse, dependent, or other
			 named beneficiary of the deceased Account owner, and
						(iii)is paid after
			 the Account owner has completed a financial education course if required under
			 section 5(b).
					(B)Qualified
			 expenses
					(i)In
			 generalThe term qualified expenses means any of the
			 following expenses approved by the qualified financial institution:
						(I)Qualified higher
			 education expenses.
						(II)Qualified
			 first-time homebuyer costs.
						(III)Qualified
			 business capitalization or expansion costs.
						(IV)Qualified
			 rollovers.
						(V)Qualified final
			 distribution.
						(ii)Qualified
			 higher education expenses
						(I)In
			 generalThe term qualified higher education expenses
			 has the meaning given such term by section 529(e)(3) of the Internal Revenue
			 Code of 1986, determined by treating the Account owner, the owner’s spouse, or
			 one or more of the owner’s dependents as a designated beneficiary, and reduced
			 as provided in section 25A(g)(2) of such Code.
						(II)Coordination
			 With other benefitsThe amount of expenses which may be taken
			 into account for purposes of section 135, 529, or 530 of such Code for any
			 taxable year shall be reduced by the amount of any qualified higher education
			 expenses taken into account as qualified expense distributions during such
			 taxable year.
						(iii)Qualified
			 first-time homebuyer costsThe term qualified first-time
			 homebuyer costs means qualified acquisition costs (as defined in section
			 72(t)(8)(C) of the Internal Revenue Code of 1986) with respect to a principal
			 residence (within the meaning of section 121 of such Code) for a qualified
			 first-time homebuyer (as defined in section 72(t)(8)(D)(i) of such
			 Code).
					(iv)Qualified
			 business capitalization or expansion costs
						(I)In
			 generalThe term qualified business capitalization or
			 expansion costs means qualified expenditures for the capitalization or
			 expansion of a qualified business pursuant to a qualified business plan.
						(II)Qualified
			 expendituresThe term qualified expenditures means
			 expenditures normally associated with starting or expanding a business and
			 included in a qualified business plan, including costs for capital, plant, and
			 equipment, inventory expenses, and attorney and accounting fees.
						(III)Qualified
			 businessThe term qualified business means any
			 business that does not contravene any law.
						(IV)Qualified
			 business planThe term qualified business plan means
			 a business plan which has been approved by the qualified financial institution
			 and which meets such requirements as the Secretary may specify.
						(v)Qualified
			 rolloversThe term qualified rollover means the
			 complete distribution of the amounts in an Individual Development Account and
			 parallel account to another Individual Development Account and parallel account
			 established in another qualified financial institution for the benefit of the
			 Account owner.
					(vi)Qualified
			 final distributionThe term qualified final
			 distribution means, in the case of a deceased Account owner, the
			 complete distribution of the amounts in the Individual Development Account and
			 parallel account directly to the spouse, any dependent, or other named
			 beneficiary of the deceased.
					(7)SecretaryThe
			 term Secretary means the Secretary of the Treasury.
			4.Structure and
			 Administration of qualified Individual Development Account programs
			(a)Establishment
			 of qualified Individual Development Account programsAny
			 qualified financial institution may apply to the Secretary for approval to
			 establish 1 or more qualified individual development account programs which
			 meet the requirements of this Act.
			(b)Basic program
			 structure
				(1)In
			 generalAll qualified individual development account programs
			 shall consist of the following 2 components for each participant:
					(A)An Individual
			 Development Account to which an eligible individual may contribute cash in
			 accordance with section 5.
					(B)A parallel
			 account to which all matching funds shall be deposited in accordance with
			 section 6.
					(2)Tailored IDA
			 programsA qualified financial institution may tailor its
			 qualified individual development account program to allow matching funds to be
			 spent on 1 or more of the categories of qualified expenses.
				(c)Coordination
			 With public housing agency individual Savings
			 AccountsSection 3(e)(2) of the
			 United States Housing Act of 1937
			 (42 U.S.C.
			 1437a(e)(2)) is amended by inserting or in any
			 Individual Development Account established under the
			 Savings for Working Families Act of
			 2007 after subsection.
			(d)Tax treatment
			 of parallel Accounts
				(1)In
			 generalChapter 77 (relating to miscellaneous provisions) is
			 amended by adding at the end the following new section:
					
						7529.Tax
				incentives for individual development parallel AccountsFor purposes of this title—
							(1)any account
				described in section 4(b)(1)(B) of the Savings for Working Families Act of 2007
				shall be exempt from taxation,
							(2)except as
				provided in section 45G, no item of income, expense, basis, gain, or loss with
				respect to such an account may be taken into account, and
							(3)any amount
				withdrawn from such an account shall not be includible in gross
				income.
							.
				(2)Conforming
			 amendmentThe table of sections for chapter 77 is amended by
			 adding at the end the following new item:
					
						
							Sec. 7529. Tax incentives for individual
				development parallel
				accounts.
						
						.
				(e)Coordination of
			 certain expensesSection 25A(g)(2) is amended by striking
			 and at the end of subparagraph (C), by striking the period at
			 the end of subparagraph (D) and inserting , and, and by adding
			 at the end the following new subparagraph:
				
					(D)a qualified
				expense distribution with respect to qualified higher education expenses from
				an Individual Development Account or a parallel account under section 7(a) of
				the Savings for Working Families Act of
				2007.
					.
			5.Procedures for
			 opening and maintaining an Individual Development Account and qualifying for
			 matching funds
			(a)Opening an
			 AccountAn eligible individual may open an Individual Development
			 Account with a qualified financial institution upon certification that such
			 individual has never maintained any other Individual Development Account (other
			 than an Individual Development Account to be terminated by a qualified
			 rollover).
			(b)Required
			 completion of financial education course
				(1)In
			 generalBefore becoming eligible to withdraw funds to pay for
			 qualified expenses, owners of Individual Development Accounts must complete 1
			 or more financial education courses specified in the qualified individual
			 development account program.
				(2)Standard and
			 applicability of courseThe Secretary, in consultation with
			 representatives of qualified individual development account programs and
			 financial educators, shall not later than January 1, 2008, establish minimum
			 quality standards for the contents of financial education courses and providers
			 of such courses described in paragraph (1) and a protocol to exempt individuals
			 from the requirement under paragraph (1) in the case of hardship, lack of need,
			 the attainment of age 65, or a qualified final distribution.
				(c)Proof of status
			 as an eligible individualFederal income tax forms for the
			 immediately preceding taxable year and any other evidence of eligibility which
			 may be required by a qualified financial institution shall be presented to such
			 institution at the time of the establishment of the Individual Development
			 Account and in any taxable year in which contributions are made to the Account
			 to qualify for matching funds under section 6(b)(1)(A).
			(d)Special rule in
			 the case of married individualsFor purposes of this Act, if,
			 with respect to any taxable year, 2 married individuals file a Federal joint
			 income tax return, then not more than 1 of such individuals may be treated as
			 an eligible individual with respect to the succeeding taxable year.
			6.Deposits by
			 qualified Individual Development Account programs
			(a)Parallel
			 AccountsThe qualified financial institution shall deposit all
			 matching funds for each Individual Development Account into a parallel account
			 at a qualified financial institution.
			(b)Regular
			 deposits of matching funds
				(1)In
			 generalSubject to paragraph (2), the qualified financial
			 institution shall deposit into the parallel account with respect to each
			 eligible individual the following amounts:
					(A)A
			 dollar-for-dollar match for the first $500 contributed by the eligible
			 individual into an Individual Development Account with respect to any taxable
			 year of such individual.
					(B)Any matching
			 funds provided by State, local, or private sources in accordance with the
			 matching ratio set by those sources.
					(2)Timing of
			 depositsA deposit of the amounts described in paragraph (1)
			 shall be made into a parallel account—
					(A)in the case of
			 amounts described in paragraph (1)(A), not later than 30 days after the end of
			 the calendar quarter during which the contribution described in such paragraph
			 was made, and
					(B)in the case of
			 amounts described in paragraph (1)(B), not later than 2 business days after
			 such amounts were provided.
					(3)Cross
			 reference
					
						For allowance of tax credit for Individual
				Development Account subsidies, including matching funds, see section 45OJ of
				the Internal Revenue Code of 1986.
					
				(c)Deposit of
			 matching funds into Individual Development Account of individual who has
			 attained age 65In the case of an Individual Development Account
			 owner who attains the age of 65, the qualified financial institution shall
			 deposit the funds in the parallel account with respect to such individual into
			 the Individual Development Account of such individual on the later of—
				(1)the day which is
			 the 1-year anniversary of the deposit of such funds in the parallel account,
			 or
				(2)the first
			 business day of the taxable year of such individual following the taxable year
			 in which such individual attained age 65.
				(d)Uniform
			 accounting regulationsTo ensure proper recordkeeping and
			 determination of the tax credit under section 45O of the Internal Revenue Code
			 of 1986, the Secretary shall prescribe regulations with respect to accounting
			 for matching funds in the parallel accounts.
			(e)Regular
			 reporting of AccountsAny qualified financial institution shall
			 report the balances in any Individual Development Account and parallel account
			 of an individual on not less than an annual basis to such individual.
			7.Withdrawal
			 procedures
			(a)Withdrawals for
			 qualified expenses
				(1)In
			 generalAn Individual Development Account owner may withdraw
			 funds in order to pay qualified expense distributions from such
			 individual’s—
					(A)Individual
			 Development Account, but only from funds which have been on deposit in such
			 Account for at least 1 year, and
					(B)parallel account,
			 but only—
						(i)from matching
			 funds which have been on deposit in such parallel account for at least 1
			 year,
						(ii)from earnings in
			 such parallel account, after all matching funds described in clause (i) have
			 been withdrawn, and
						(iii)to the extent
			 such withdrawal does not result in a remaining balance in such parallel account
			 which is less than the remaining balance in the Individual Development Account
			 after such withdrawal.
						(2)ProcedureUpon
			 receipt of a withdrawal request which meets the requirements of paragraph (1),
			 the qualified financial institution shall directly transfer the funds
			 electronically to the distributees described in section 3(6)(A)(ii). If a
			 distributee is not equipped to receive funds electronically, the qualified
			 financial institution may issue such funds by paper check to the
			 distributee.
				(b)Withdrawals for
			 nonqualified expensesAn Individual Development Account owner may
			 withdraw any amount of funds from the Individual Development Account for
			 purposes other than to pay qualified expense distributions, but if, after such
			 withdrawal, the amount in the parallel account of such owner (excluding
			 earnings on matching funds) exceeds the amount remaining in such Individual
			 Development Account, then such owner shall forfeit from the parallel account
			 the lesser of such excess or the amount withdrawn.
			(c)Withdrawals
			 from Accounts of noneligible individualsIf the individual for
			 whose benefit an Individual Development Account is established ceases to be an
			 eligible individual, such account shall remain an Individual Development
			 Account, but such individual shall not be eligible for any further matching
			 funds under section 6(b)(1)(A) for contributions which are made to the Account
			 during any taxable year when such individual is not an eligible
			 individual.
			(d)Effect of
			 pledging Account as securityIf, during any taxable year of the
			 individual for whose benefit an Individual Development Account is established,
			 that individual uses the Account, the individual’s parallel account, or any
			 portion thereof as security for a loan, the portion so used shall be treated as
			 a withdrawal of such portion from the Individual Development Account for
			 purposes other than to pay qualified expenses.
			8.Certification
			 and termination of qualified Individual Development Account programs
			(a)Certification
			 proceduresUpon establishing a qualified individual development
			 account program under section 4, a qualified financial institution shall
			 certify to the Secretary at such time and in such manner as may be prescribed
			 by the Secretary and accompanied by any documentation required by the
			 Secretary, that—
				(1)the accounts
			 described in subparagraphs (A) and (B) of section 4(b)(1) are operating
			 pursuant to all the provisions of this Act, and
				(2)the qualified
			 financial institution agrees to implement an information system necessary to
			 monitor the cost and outcomes of the qualified individual development account
			 program.
				(b)Authority to
			 terminate qualified IDA programIf the Secretary determines that
			 a qualified financial institution under this Act is not operating a qualified
			 individual development account program in accordance with the requirements of
			 this Act (and has not implemented any corrective recommendations directed by
			 the Secretary), the Secretary shall terminate such institution’s authority to
			 conduct the program. If the Secretary is unable to identify a qualified
			 financial institution to assume the authority to conduct such program, then any
			 funds in a parallel account established for the benefit of any individual under
			 such program shall be deposited into the Individual Development Account of such
			 individual as of the first day of such termination.
			9.Reporting,
			 monitoring, and evaluation
			(a)Responsibilities
			 of qualified financial institutionsEach qualified financial
			 institution that operates a qualified individual development account program
			 under section 4 shall report annually to the Secretary within 90 days after the
			 end of each calendar year on—
				(1)the number of
			 individuals making contributions into Individual Development Accounts and the
			 amounts contributed,
				(2)the amounts
			 contributed into Individual Development Accounts by eligible individuals and
			 the amounts deposited into parallel accounts for matching funds,
				(3)the amounts
			 withdrawn from Individual Development Accounts and parallel accounts, and the
			 purposes for which such amounts were withdrawn,
				(4)the balances
			 remaining in Individual Development Accounts and parallel accounts, and
				(5)such other
			 information needed to help the Secretary monitor the effectiveness of the
			 qualified individual development account program (provided in a
			 non-individually-identifiable manner).
				(b)Responsibilities
			 of the Secretary
				(1)Monitoring
			 protocolNot later than 12 months after the date of the enactment
			 of this Act, the Secretary, in consultation with the Secretary of Health and
			 Human Services, shall develop and implement a protocol and process to monitor
			 the cost and outcomes of the qualified individual development account programs
			 established under section 4.
				(2)Annual
			 reportsFor each year after 2008, the Secretary shall submit a
			 progress report to Congress on the status of such qualified individual
			 development account programs. Such report shall, to the extent data are
			 available, include from a representative sample of qualified individual
			 development account programs information on—
					(A)the
			 characteristics of participants, including age, gender, race or ethnicity,
			 marital status, number of children, employment status, and monthly
			 income,
					(B)deposits,
			 withdrawals, balances, uses of Individual Development Accounts, and participant
			 characteristics,
					(C)the
			 characteristics of qualified individual development account programs, including
			 match rate, economic education requirements, permissible uses of accounts,
			 staffing of programs in full time employees, and the total costs of programs,
			 and
					(D)process
			 information on program implementation and administration, especially on
			 problems encountered and how problems were solved.
					(3)Use of Accounts
			 in rural areas encouragedThe Secretary shall develop methods to
			 encourage the use of Individual Development Accounts in rural areas.
				10.Authorization
			 of appropriations
			(a)In
			 generalThere is authorized
			 to be appropriated to the Secretary $1,000,000 for fiscal year 2008 and for
			 each fiscal year through 2015, for the purposes of implementing this Act,
			 including the reporting, monitoring, and evaluation required under section 9,
			 to remain available until expended.
			(b)GrantsThere
			 is authorized to be appropriated to the Secretary $20,000,000—
				(1)to make grants to
			 qualified nonprofit organizations and Indian tribes to help defray the
			 administrative costs associated with the operation of individual development
			 account programs, including the required financial education courses,
			 and
				(2)to provide
			 technical assistance to qualified nonprofit organizations and Indian tribes in
			 meeting such program requirements.
				11.Matching funds
			 for Individual Development Accounts provided through a tax credit for qualified
			 financial institutions
			(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1
			 (relating to business related credits) is amended by adding at the end the
			 following new section:
				
					45O.Individual
				Development Account investment credit
						(a)Determination
				of amountFor purposes of section 38, the individual development
				account investment credit determined under this section with respect to any
				eligible entity for any taxable year is an amount equal to the individual
				development account investment provided by such eligible entity during the
				taxable year under an individual development account program established under
				section 4 of the Savings for Working Families
				Act of 2007.
						(b)Applicable
				taxFor the purposes of this section, the term applicable
				tax means the excess (if any) of—
							(1)the tax imposed
				under this chapter (other than the taxes imposed under the provisions described
				in subparagraphs (C) through (Q) of section 26(b)(2)), over
							(2)the credits
				allowable under subpart B (other than this section) and subpart D of this
				part.
							(c)Individual
				Development Account investmentFor purposes of this section, the
				term individual development account investment means, with respect
				to an individual development account program in any taxable year, an amount
				equal to the sum of—
							(1)the aggregate
				amount of dollar-for-dollar matches under such program under section 6(b)(1)(A)
				of the Savings for Working Families Act of
				2007 for such taxable year, plus
							(2)$50 with respect
				to each Individual Development Account maintained—
								(A)as of the end of
				such taxable year, but only if such taxable year is within the 7-taxable-year
				period beginning with the taxable year in which such Account is opened,
				and
								(B)with a balance of
				not less than $100 (other than the taxable year in which such Account is
				opened).
								(d)Eligible
				entityFor purposes of this section, except as provided in
				regulations, the term eligible entity means a qualified financial
				institution.
						(e)Other
				definitionsFor purposes of this section, any term used in this
				section and also in the Savings for Working
				Families Act of 2007 shall have the meaning given such term by
				such Act.
						(f)Denial of
				double benefit
							(1)In
				generalNo deduction or credit (other than under this section)
				shall be allowed under this chapter with respect to any expense which—
								(A)is taken into
				account under subsection (c)(1)(A) in determining the credit under this
				section, or
								(B)is attributable
				to the maintenance of an Individual Development Account.
								(2)Determination
				of amountSolely for purposes of paragraph (1)(B), the amount
				attributable to the maintenance of an Individual Development Account shall be
				deemed to be the dollar amount of the credit allowed under subsection (c)(l)(B)
				for each taxable year such Individual Development Account is maintained.
							(g)Credit may be
				transferred
							(1)In
				generalAn eligible entity may transfer any credit allowable to
				the eligible entity under subsection (a) to any person other than to another
				eligible entity which is exempt from tax under this title. The determination as
				to whether a credit is allowable shall be made without regard to the tax-exempt
				status of the eligible entity.
							(2)Consent
				required for revocationAny transfer under paragraph (1) may be
				revoked only with the consent of the Secretary.
							(h)RegulationsThe
				Secretary may prescribe such regulations as may be necessary or appropriate to
				carry out this section, including
							(1)such regulations
				as necessary to insure that any credit described in subsection (g)(1) is
				claimed once and not retransferred by a transferee, and
							(2)regulations
				providing for a recapture of the credit allowed under this section
				(notwithstanding any termination date described in subsection (i)) in cases
				where there is a forfeiture under section 7(b) of the
				Savings for Working Families Act of
				2007 in a subsequent taxable year of any amount which was taken
				into account in determining the amount of such credit.
							(i)Application of
				Section
							(1)In
				generalThis section shall apply to any expenditure made in any
				taxable year ending after December 31, 2007, and beginning on or before January
				1, 2015, with respect to any Individual Development Account which—
								(A)is opened before
				January 1, 2013, and
								(B)as determined by
				the Secretary, when added to all of the previously opened Individual
				Development Accounts, does not exceed 900,000 Accounts.
								Notwithstanding the preceding
				sentence, this section shall apply to amounts which are described in subsection
				(c)(1) and which are timely deposited into a parallel account during the 30-day
				period following the end of the last taxable year beginning on or before
				January 1, 2015.(2)Determination
				of limitationThe limitation on the number of Individual
				Development Accounts under paragraph (1)(B) shall be allocated by the Secretary
				among eligible individuals as such individuals open such Accounts under
				qualified individual development account programs, except that, in the case of
				300,000 Accounts, such limitation shall be equally allocated among the
				States.
							.
			(b)Credit treated
			 as business creditSection 38(b) (relating to current year
			 business credit) is amended by striking plus at the end of
			 paragraph (30), by striking the period at the end of paragraph (31) and
			 inserting , plus, and by adding at the end the following new
			 paragraph:
				
					(32)the individual
				development account investment credit determined under section
				45O(a).
					.
			(c)Conforming
			 amendmentThe table of sections for subpart C of part IV of
			 subchapter A of chapter 1 is amended by adding at the end the following new
			 item:
				
					
						Sec. 45O. Individual development account
				investment
				credit.
					
					.
			(d)Report
			 regarding Account maintenance feesThe Secretary of the Treasury
			 shall study the adequacy of the amount specified in section 45O(c)(2) of the
			 Internal Revenue Code of 1986 (as added by this section). Not later than
			 December 31, 2011, the Secretary of the Treasury shall report the findings of
			 the study described in the preceding sentence to Congress.
			(e)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years ending after December 31, 2007.
			12.Account funds
			 disregarded for purposes of certain means-tested Federal programsNotwithstanding any other provision of
			 Federal law (other than the Internal Revenue Code of 1986) that requires
			 consideration of 1 or more financial circumstances of an individual, for the
			 purpose of determining eligibility to receive, or the amount of, any assistance
			 or benefit authorized by such provision to be provided to or for the benefit of
			 such individual, any amount (including earnings thereon) in any Individual
			 Development Account of such individual and any matching deposit made on behalf
			 of such individual (including earnings thereon) in any parallel account shall
			 be disregarded for such purpose with respect to any period during which such
			 individual maintains or makes contributions into such Individual Development
			 Account.
		
